       Case 1:19-cv-00667-DAD-BAM Document 63 Filed 09/09/20 Page 1 of 4

1    Russell D. Cook, #094934
     LAW OFFICES OF RUSSELL D. COOK
2    1233 W. Shaw Avenue, Suite 100
     Fresno, California 93711
3    Telephone: (559) 225-2510
     Facsimile: (559) 229-3941
4
     Attorney for Defendant, SCOTT FOTH
5

6

7

8                                         UNITED STATES DISTRICT COURT
9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   J.R. SIMPLOT COMPANY,                                  Case No. 1:19-cv-00667-DAD-BAM
12                           Plaintiff,                     STIPULATION RE EXTENSION OF ALL
             v.                                             PRE-TRIAL DATES PREVIOUSLY
13                                                          SCHEDULED AND ORDER THEREON
     PETER NIBOLI, an individual; ALLEN HAYNES,
14   an individual; and SCOTT FOTH, an individual, Complaint Filed: 05/15/19
15                           Defendants.                    BARBARA A. McAULIFFE
                                                            U.S. MAGISTRATE JUDGE
16

17
             The Parties to this agreement are as follows:
18
             J.R. SIMPLOT COMPANY, by and through its attorney of record Scott Ivy of the law
19

20   firm of McCormick Barstow, LLP;

21           PETER NIBOLI, by and through his attorney, Charles Trudrung Taylor of the law firm
22   of Lang, Richert & Patch;
23
             ALLEN HAYNES, by and through his attorney, Charles K. Manock of the law firm of
24
     Manock Law;
25
             SCOTT FOTH, by and through his attorney, Russell D. Cook of the law firm of Russell D.
26

27   Cook.

28


     STIPULATION RE EXTENSION OF ALL PRE-TRIAL DATES PREVIOUSLY SCHEDULED AND ORDER THEREON
                                                          Page 1
       Case 1:19-cv-00667-DAD-BAM Document 63 Filed 09/09/20 Page 2 of 4

1            RECITALS
2            DISCOVERY ISSUES
3
             The parties have been actively engaged in exchanging information with the ultimate
4
     goal of making a good faith effort to attempt to resolve all disputes.
5
             These efforts have included mapping and evaluating multiple computers for each
6

7    individually named defendant. This process has taken time and is incomplete at the present.

8            Once the mapping is completed, an evaluation must be made by each party to
9
     determine what further discovery must be done. It is anticipated that it will take longer than
10
     the discovery cutoff date set by the Court of October 16, 2020. We are hopeful that the
11
     mapping can be completed by October 16, 2020 and further discovery can take place
12

13
     thereafter, over the next few months.

14           In addition, the commencement of discovery was delayed by virtue of the COVID 19

15   pandemic. Delays in starting the discovery are now leaving us with not sufficient time to
16
     complete the process before the discovery cut off of October 16, 2020.
17
             In addition to the foregoing, the time in which Plaintiff was to amend the complaint
18
     has now passed.        The individually named Defendants did not know whether or not
19

20   Buttonwillow Warehouse was going to be included into the suit. Had they been brought into

21   the suit as a party then all of the discovery dates would have been changed.

22           In addition, (while not constituting “good cause”) the parties have scheduled an all
23
     day mediation session with Laurie Quigley Saldana for October 2, 2020.
24
             Based upon these factors, it is respectfully submitted that “good cause” exists to
25
     extend the discovery deadlines, the parties are seeking an order extending all pre-trial dates
26

27   previously scheduled as follows:

28


     STIPULATION RE EXTENSION OF ALL PRE-TRIAL DATES PREVIOUSLY SCHEDULED AND ORDER THEREON
                                                          Page 2
       Case 1:19-cv-00667-DAD-BAM Document 63 Filed 09/09/20 Page 3 of 4

1                       STIPULATION EXTENDING ALL DISCOVERY DEADLINES
2            IT IS HEREBY STIPULATED by and between the parties hereto through their
3
     respective attorneys of record, that the new discovery deadline shall be as follows:
4
             Non Expert Discovery Cut Off                            February 16, 2021
5
             Expert Disclosure                                       March 16, 2021
6

7            Supplemental Expert Disclosure                          April 6, 2021

8            Expert Discovery Cut Off                                May 14, 2021
9
             Pretrial Motion Filing Cut Off                          June 15, 2021
10
             Status Conference:                                      August 19, 2021
11                                                                   Time: 9:00 am
                                                                     BAM
12

13

14
     Dated: September 4, 2020                        MCCORMICK BARSTOW, LLP
15
                                                     Scott Ivy
16
                                                     _______________________________________
17                                                   SCOTT IVY
                                                     Attorneys for Plaintiff, J.R. SIMPLOT CO.
18
     Dated: September 4, 2020                        MANOCK LAW
19

20                                                   Charles K. Manock
                                                     _______________________________________
21                                                   CHARLES K. MANOCK
                                                     Attorneys for Defendant ALLEN HAYNES
22

23

24   Dated: September 4, 2020                        LANG, RICHERT & PATCH

25                                                   Charles Trudrung Taylor
                                                     _______________________________________
26
                                                     CHARLES TRUDRUNG TAYLOR
27                                                   KIMBERLY L. MAYHEW
                                                     ALMA V. MONTENEGRO
28                                                   Attorneys for Defendant, PETER NIBOLI


     STIPULATION RE EXTENSION OF ALL PRE-TRIAL DATES PREVIOUSLY SCHEDULED AND ORDER THEREON
                                                          Page 3
       Case 1:19-cv-00667-DAD-BAM Document 63 Filed 09/09/20 Page 4 of 4

1
     Dated: September 4, 2020                        LAW OFFICE OF RUSSELL D. COOK
2

3                                                    Russell D. Cook
                                                     _______________________________________
4                                                    RUSSELL D. COOK, Attorney for
                                                     Defendant, SCOTT FOTH
5

6
                                                      ORDER
7
             GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the deadline for all Pre-Trial
8
     matters previously scheduled be extended as follows:
9

10           Non Expert Discovery Cut Off                            February 16, 2021

11           Expert Disclosure                                       March 16, 2021
12           Supplemental Expert Disclosure                          April 6, 2021
13
             Expert Discovery Cut Off                                May 14, 2021
14
             Pretrial Motion Filing Cut Off                          June 15, 2021
15
             Status Conference:                                      August 19, 2021
16
                                                                     Time: 9:00 am
17                                                                   Courtroom 8 (BAM)

18
             The parties are advised that no further extensions or modification of the deadlines in
19

20   this case will be granted absent a demonstrated showing of good cause. Good cause may

21   consist of the inability to comply with court orders in light of the COVID-19 pandemic. Any

22   such difficulties should be explained.
23
     IT IS SO ORDERED.
24
         Dated:     September 8, 2020                            /s/ Barbara    A. McAuliffe   _
25
                                                          UNITED STATES MAGISTRATE JUDGE
26

27

28


     STIPULATION RE EXTENSION OF ALL PRE-TRIAL DATES PREVIOUSLY SCHEDULED AND ORDER THEREON
                                                          Page 4
